           Case 7:19-cv-03605-NSR Document 34 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID SMITH,
                                                                                    09/07/2021
                               Plaintiff,
                                                                     19 CV 3605 (NSR)
                 -against-
                                                                         ORDER
WESTCHESTER COUNTY, et al.,

                               Defendants.

NELSON S. ROMÁN, United States District Judge:

         On July 7, 2021, the Court issued an opinion and order granting Defendants’ motion to

dismiss and granting Plaintiff leave to file an amended complaint on or before August 6, 2021,

noting that “[i]f Plaintiff fails to file an Amended Complaint by August 6, 2021 and he cannot

show good cause to excuse such a failure, the claims dismissed without prejudice by this Order

will be deemed dismissed with prejudice, and the case will be closed.” (ECF No. 32.) That day,

the Clerk of Court mailed the Court’s opinion and order to Plaintiff at the address on ECF. Plaintiff

has not filed an amended complaint or otherwise communicated with the Court.

         Therefore, the claims previously dismissed without prejudice are dismissed with prejudice.

The Clerk of Court is directed to mail a copy of this order to pro se Plaintiff at the address on ECF,

show service on the docket, terminate the motion at ECF No. 33, and terminate this case.


Dated:    September 7, 2021                                   SO ORDERED:
          White Plains, New York



                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge
